Citation Nr: 0603798
Decision Date: 02/09/06	Archive Date: 06/16/06


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  03-31 102	)	DATE APR 06 2006
	)


ORDER

The following corrections are made in a decision issued by the Board in this case on February 9, 2006:

On page 21, the first line following the ORDER is corrected to read: 

Entitlement to an increased rating for paresthesia of the left inferior alveolar      nerve, post extraction of tooth number 17, currently evaluated as 10 percent disabling, is denied.



	                        ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0603798	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for paresthesia of the 
left inferior alveolar nerve, post extraction of tooth number 
17, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a periodontal 
condition, claimed as loss of bone tissue of the right jaw 
involving tooth number 31, claimed as due to extraction of 
tooth number 32.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for candidiasis/eczema, 
claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for chronic nausea.
REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from July 1967 to May 1970 and from August 1975 to October 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
increased rating claim is on appeal from a May 2003 rating 
decision which confirmed and continued the current 10 percent 
rating.  By a September 2003 rating decision, the RO, among 
other things, denied service connection for periodontal 
condition, claimed as loss bone tissue of the right jaw 
involving tooth number 31.  Service connection was denied for 
tinnitus, GERD, PTSD, and candidiasis/eczema by a May 2004 
rating decision.  Finally, service connection was denied for 
chronic nausea by a January 2005 rating decision.

The veteran provided testimony at a hearing before personnel 
at the RO in October 2004, and at a videoconference hearing 
before the undersigned Veterans Law Judge in November 2005.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected paresthesia of the left 
inferior alveolar nerve, post extraction of tooth number 17, 
is manifested by no more than moderate incomplete paralysis; 
the medical evidence does not reflect this disability is 
manifested by severe incomplete paralysis nor complete 
paralysis.

3.  The veteran's periodontal condition, claimed as loss of 
bone tissue of the right jaw involving tooth number 31, 
claimed as due to extraction of tooth number 32, is not the 
result of a disease or injury incurred in active service, to 
include as due to the extraction of tooth number 32.

4.  The veteran served in Vietnam and was awarded the Combat 
Action Ribbon; the stressful experiences he alleges happened 
during combat are presumed to have actually occurred.

5.  Although there is conflicting medical evidence of record 
as to a diagnosis of PTSD, such a diagnosis has been rendered 
by VA psychiatrists and psychologists; psychological testing 
pertinent to establishing the diagnosis has been done; and VA 
examiners who have rendered the diagnosis link it to 
stressful events experienced in combat.  

6.  Current tinnitus, candidiasis/eczema, and/or GERD did not 
have their onset during service and are not the result of a 
disease or injury incurred in active service.

7.  The veteran's chronic nausea is a symptom of his service-
connected irritable bowel syndrome and not a separate and 
distinct disability entitled to service connection.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
paresthesia of the left inferior alveolar nerve, post 
extraction of tooth number 17, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.124a, Diagnostic Code 8205 (2005).

2.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (2005).

3.  A periodontal condition, , claimed as loss of bone tissue 
of the right jaw involving tooth number 31, claimed as due to 
extraction of tooth number 32; was not incurred in active 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

4.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

5.  Candidiasis/eczema was not incurred in active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110, 1116, 1131, 5107 (West 2002 & West 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(e) (2005).

6.  GERD was not incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

7.  Service connection is not warranted for chronic nausea.  
38 U.S.C.A. § 1110, 1131, 5107 (2002); 38 C.F.R. § 3.303, 
3.304, 4.14 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In accord with Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), the veteran was sent notice 
prior to the initial adjudication of his claims by 
correspondence dated in March 2003, August 2003, January 
2004, March 2004, and June 2004.  This correspondence noted 
the issues on appeal, informed the veteran of what 
information and evidence he must submit to obtain the benefit 
sought, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding of Quartuccio, supra.  Further, the 
veteran and his representative have been provided with a 
copies of the appealed rating decisions, the respective 
Statements of the Case (SOCs), as well as multiple 
Supplemental SOCs (SSOCs) which provided him with notice of 
the law and governing regulations regarding his case to 
include the regulatory provisions of 38 C.F.R. § 3.159 
detailing VA's duties to assist and notify.  Moreover, these 
documents detailed the reasons for the determinations made 
with respect to his claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal were obtained, and nothing 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he was accorded multiple VA medical examinations in 
conjunction with this case.  As noted in the Introduction to 
this decision, the veteran also was afforded the opportunity 
to provide additional testimony at the hearing before the 
Board.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the respective SOCs and SSOCs which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




I.  Increased Rating

Service connection was established for paresthesia of the 
left inferior alveolar nerve, post extraction of tooth number 
17, by a September 1995 rating decision, evaluated as 10 
percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The symptomatology of the veteran's service-connected 
paresthesia of the left inferior alveolar nerve has been 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8205, for 
paralysis of the fifth (trigeminal) cranial nerve.  Under 
this Code, a 10 percent rating is warranted for moderate 
incomplete paralysis.  A 30 percent rating is warranted for 
severe incomplete paralysis.  A 50 percent rating is 
warranted for complete paralysis.  Further, a Note following 
the Code states that the rating is dependent upon the 
relative degree of sensory manifestation or motor loss.

The record reflects the veteran underwent VA medical 
examinations which evaluated the severity of his service-
connected paresthesia of the left inferior alveolar nerve in 
April 2003 and December 2004.  Further, the Board 
acknowledges that these examinations do reflect incomplete 
paralysis due to the service-connected disability.  For 
example, the April 2003 examination found the left tongue, 
left lower lip, left chin, and left mandibular gingival 
tissue were all numb.  Similarly, the December 2004 
examination noted that motor and sensory nerve stimulation 
found the motor activity of the left inferior alveolar nerve 
to be affected in as much as the veteran did not have 
complete control of the left lower lip.  There was also 
sensory loss on the left inferior alveolar nerve, and he was 
not able to distinguish dull from sharp on the bucca and 
lingual aspects of the left mandibular gingival tissue or on 
the left chip and lip.  However, the record reflects that the 
severity of this incomplete paralysis is adequately 
compensated by the current 10 percent rating, and that the 
present impairment does not meet or nearly approximate the 
criteria for severe incomplete paralysis necessary for the 
next higher rating of 30 percent.

The April 2003 VA medical examination found no indication of 
cheek or tongue biting, even though the veteran asserted that 
his tongue and cheek were bitten as he chewed.  On the 
subsequent December 2004 examination, he reiterated that he 
was able to chew on the left side, although he reiterated his 
assertion that he bit his lip while doing so.  These findings 
indicate no more than moderate incomplete paralysis, which, 
as already stated, corresponds to the current 10 percent 
rating.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to substantiate the claim; lay assertions 
regarding medical matters do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that matters involving special experience or 
special knowledge require the opinions of witnesses skilled 
in that particular science, art, or trade).  

A.  Periodontal Condition

The veteran has contended, to include at his November 2005 
hearing, that his periodontal condition is due to the 
extraction of his teeth during active service, and that a VA 
dentist informed him that such was the case.  He testified 
that he did not have any problems with his right jaw until 8 
years earlier, when he had a deep cleaning done by VA, and 
was informed at that time that his problems were due to the 
extraction of tooth number 32 during service.  

The veteran's service medical records indicate that he had 
tooth number 32 extracted during his first period of active 
service.  For example, his March 1967 enlistment examination 
indicated he had this tooth, but his April 1970 release from 
active duty examination indicated that this tooth was 
missing.  Nevertheless, a thorough review of these records do 
not indicate that he was treated for or diagnosed with a 
periodontal condition while on active duty, nor is there 
medical evidence of such a disability until several years 
after service.

With regard to the long evidentiary gap in this case between 
active service and the first competent medical findings of 
the periodontal condition, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective findings in the competent 
medical evidence of the periodontal condition is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.  
Moreover, it is worth noting that this same finding is 
applicable to the veteran's PTSD, tinnitus, 
candidiasis/eczema, GERD and chronic nausea claims.

Although the veteran asserted that a VA dentist informed him 
that his periodontal condition was due to the extraction of 
tooth number 32, he did not submit or put VA on notice of any 
competent dental opinion to the effect that this disability 
is due to a disease or injury incurred in active service.  A 
lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in this case.  

Moreover, the Board notes that there are competent medical 
opinions against a finding that the veteran's periodontal 
condition is causally related to active service.  For 
example, the April 2003 VA dental examination stated that 
tooth number 31 likely had periodontis.  In an August 2003 
addendum to this examination, the examiner stated that review 
of the records indicated that tooth number 31 was a localized 
periodontal condition which was unrelated to the service-
connected neuralgia of the fifth cranial nerve (i.e., the 
service-connected paresthesia of the left inferior alveolar 
nerve, post extraction of tooth number 17).

In a December 2003 VA dental examination report, it was 
stated that the medical records indicated that tooth number 
32 was horizontally impacted, and that often the rationale 
for extracting impacted teeth was that there was an 
indication radiographically of bone resorption and/or an 
impingement on the adjacent tooth, particularly when the 
teeth were horizontally impacted.  However, without the pre-
operative radiograph the examiner stated that he could not 
give an opinion of what the status of teeth number 31 and 32 
were prior to extraction.  Further, the examiner reported 
that he could not say that too much bone was removed as the 
veteran was claiming, and it was not apparent from the notes 
of the surgery.  In a February 2004 addendum, it was noted 
that VA had been unable to obtain the necessary radiographs.

In essence, the December 2003 VA examiner indicated that an 
opinion relating the veteran's current periodontal condition 
to the extraction of tooth 32 could not be made without 
resorting to speculation based upon the evidence of record.  
The Board notes that purely speculative medical opinions do 
not provide the degree of certainty required for medical 
nexus evidence for the purposes of service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim"); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  ); see also 38 
C.F.R. § 3.102 (By reasonable doubt is meant ... a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.).  




B.  PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In this case, the veteran served in Vietnam and was awarded 
the Combat Action Ribbon; therefore, the stressful 
experiences he alleges happened during combat are presumed to 
have actually occurred.  Although there is conflicting 
medical evidence of record as to a diagnosis of PTSD, such a 
diagnosis has been rendered by VA psychiatrists and 
psychologists; psychological testing pertinent to 
establishing the diagnosis has been done; and VA examiners 
who have rendered the diagnosis link it to traumatic events 
experienced in combat.  

The favorable medical evidence consists of the reports of VA 
treating physicians at a VAMC where the veteran was admitted 
to a PTSD Clinic Treatment Program in November 2003.  Staff 
responsible for the veteran's admission and care include a VA 
psychiatrist, three psychologists, and a social worker.  
Tests administered included the Personality Assessment 
Inventory (PAI), Trauma Symptom Inventory (TSI), Life Events 
Checklist, PTSD Checklist, Combat Exposure Scale, PTSD 
symptom Scale, and Mississippi Scale.  Findings from the 
psychological testing were somewhat mixed.  Although the 
veteran's responses also pointed to the possibility of other 
psychiatric disorders and a possible personality disorder, 
the conclusion, based largely on data gathered in the 
clinical interview and the veteran's direct responses to 
specific symptom inventories, was that the veteran "does 
appear to meet the criteria for [PTSD] secondary to exposure 
to traumatic events during his war zone service."  Another 
examination report, dated in October 2003, shows diagnoses of 
dysthymia, major depressive disorder, and PTSD, and this 
report was co-signed by a VA Chief of Psychiatry.  Both the 
examination reports in October and November 2003 noted the 
history of adjustment disorder, which is a service-connected 
disability. 

Unfavorable evidence consists of March and December 2004 VA 
examination reports done by a VA psychologist.  The examiner 
conducted a thorough review of the claims file including the 
reports noted above by VA examiners.  The examiner diagnosed 
a psychotic disorder and schizotypical personality disorder 
with paranoid traits.  It was his opinion that criteria for 
PTSD were not met, other than the veteran having experienced 
stressful events in combat service, and that, instead of 
experiencing the symptoms of PTSD, such as intrusive 
recollections of the traumatic events, the veteran instead 
had "incorporated traumatic events that occurred in Vietnam 
into his paranoid and delusional system of a psychotic 
nature."

The Board finds that the favorable evidence is at least in 
approximate balance with the unfavorable evidence in this 
case because the favorable evidence shows that several mental 
health professionals, including psychiatrists and 
psychologists, agreed that the criteria for the diagnosis of 
PTSD had been met whereas the March and December 2004 
examination reports provide the opinion of just one 
psychologist.  In addition, the diagnosis of PTSD is 
consistent with VA treatment reports from the late 1990s 
showing that the veteran was being seen in a VA Mental Health 
Clinic for an assessment of PTSD at that time.  Moreover, 
both the favorable and unfavorable reports were very 
detailed, and the Board can find no reason to assign more 
probative weight to the March and December 2004 unfavorable 
reports than to the favorable reports dated in 2003.  
Accordingly, the Board will resolve reasonable doubt in the 
veteran's favor and grant service connection for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 102.  

C.  Tinnitus

The veteran essentially contends that he currently has 
tinnitus due to in-service noise exposure.  

As already noted, the veteran was not diagnosed with tinnitus 
during service or for several years thereafter, which is 
probative evidence against the service connection claim.  See 
Mense, supra; Forshey, supra.  Even accepting the veteran's 
contentions of in-service noise exposure as true, the 
preponderance of the competent medical evidence is still 
against the claim.  See Holbrook, supra.  

In March 2004, the veteran underwent a VA audiological 
evaluation, which indicated that he did not have a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Further, 
the results of this audiological evaluation indicated that 
the veteran had normal hearing as defined by the holding of 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the 
examiner noted the veteran's complaints of tinnitus, but 
opined that since the veteran reported the tinnitus began 10 
years ago it was not likely that it was related to his 
military service.

In addition, a VA medical opinion was obtained in December 
2004 from a different clinician which addressed the veteran's 
contentions that he had both hearing loss and tinnitus due to 
this purported noise exposure.  The clinician who promulgated 
this opinion noted that he had reviewed the veteran's claims 
file and CPRS records.  Based on the foregoing, the clinician 
opined that while the veteran might have subjective 
complaints of hearing loss, there was no objective evidence 
of the veteran having any hearing loss.  Thus, as he did not 
have hearing loss the lack of hearing loss was not due to 
acoustic trauma suffered while he was in the military.  With 
respect to the tinnitus, the clinician noted that the veteran 
reported that it began 10 years earlier.  The clinician 
stated that the time difference between when the onset of 
tinnitus initiated and his discharge from the military 
demonstrated that there was no correlation of causal 
relationship between his military experience/acoustic trauma 
experience with the onset of tinnitus.  Further, the 
clinician commented that tinnitus was not well understood, 
but that there was a causal relationship between hearing loss 
and tinnitus.  As the veteran did not have any hearing loss, 
the exact etiology of his tinnitus could not be explained.  
The examiner concluded that due to the subjective nature of 
tinnitus, the time difference between the onset of the 
tinnitus and the veteran's discharge from the military, as 
well as the lack of any objective hearing loss, it could be 
stated that the tinnitus was not due to acoustic trauma 
experienced while in the military or the veteran's time spent 
overseas with the usual acoustic trauma experienced there. 

In short, there are competent medical opinions against the 
veteran's claim of service connection for tinnitus which are 
based upon review of his claims file.  No evidence on file 
refutes these opinions or otherwise relates this disability 
to the veteran's active service.  Consequently, the 
preponderance of the competent medical evidence is against 
the claim.

The Board acknowledges that the veteran has since contended 
that his tinnitus began during service, to include at the 
November 2005 Board hearing.  He testified that he had 
ringing in his ears after firing guns during service, and 
that it would phase in and out.  Nevertheless, the Board 
finds the opinion of the VA examiner on this matter to be 
more probative than the veteran's allegations.  In this 
regard, the Board finds persuasive the February 2005 
examiner's point that the veteran currently has normal 
hearing which is shown by the medical evidence.

D.  Candidiasis/eczema

The veteran essentially contends that he developed 
candidiasis/eczema due to Agent Orange exposure while in 
Vietnam.  In pertinent part, the Board notes that there is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Thus, the veteran's candidiasis/eczema is not one of the 
conditions that is presumptively associated with herbicide 
exposure.  Notwithstanding the foregoing, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the veteran identified a clinician at 
his November 2005 hearing who purportedly linked the current 
skin disability to Agent Orange exposure.  However, no 
competent medical opinion to this effect from this clinician 
appears to be of record.  Moreover, as already noted, a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette, supra.  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

In short, the specific skin disability for which the veteran 
is seeking service connection based upon Agent Orange 
exposure is not one of the conditions that is presumptively 
associated with such exposure under VA regulations.  As the 
Secretary of VA has determined that that a presumption for 
service connection is not warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era for which the Secretary has not specifically determined 
that a presumption of service connection is warranted, the 
Board finds that the preponderance of the medical evidence is 
against the claim.

E.  GERD and Chronic Nausea

The veteran's service medical records reflect treatment for 
gastrointestinal (GI) problems while on active duty.  For 
example, beginning in 1974 various records not treatment for 
diarrhea.  These records also note that he reported this 
problem began in the late 1960s.  Records dated in 1976 also 
refer to complaints of stomach pains.  In June 1976, he was 
referred for evaluation of chronic upper GI symptoms, and was 
assessed with both mild gastritis and intermittent functional 
bowel.

The post-service medical records reflect findings of both 
GERD and chronic nausea.  However, as detailed below, service 
connection is not warranted for either disability.

In March 2004, the veteran was accorded a VA medical 
examination for the specific purpose of determining whether 
his current GERD was causally related to his service-incurred 
GI symptoms.  The examiner who conducted this examination 
noted that the claims file was reviewed, noted relevant 
findings therein, and diagnosed the veteran with GERD.  
However, in regard to whether the GERD was related to his in-
service incident, the examiner stated that he really did not 
believe that the current stomach condition, that is the 
veteran's reflux esophagitis problem, was really related at 
all to anything he saw in the military.  The examiner stated 
that he saw more of a lower GI problem, for which the veteran 
was already service connected, but as far as any upper GI 
problems, that is the condition he was examined for, he (the 
examiner) did not see any information in the chart to lead 
him to believe there was a continuation, a correlation, or 
even a degree of aggravation from any in-service incident and 
the current GERD.

No evidence refutes the findings of the March 2004 VA 
examiner or otherwise relates the veteran's GERD to active 
service.  As the examiner's opinion was based upon both an 
examination of the veteran and review of the claims file, the 
Board finds that it was based upon an adequate foundation.  
Therefore, the Board must find that the preponderance of the 
evidence is against the claim of service connection for GERD.

With respect to the chronic nausea, a VA medical opinion was 
obtained in February 2005, which was promulgated by the same 
clinician who evaluated the severity of the veteran's 
service-connected irritable bowel syndrome in December 2004.  
At both the December 2004 examination, and as part of the 
February 2005 opinion, the examiner noted that the claims 
file had been reviewed.  It was this clinician 's opinion 
that the veteran's claim of chronic nausea, if it existed, 
was at least as likely as not secondary to his service-
connected irritable bowel syndrome.  Moreover, the examiner 
commented that review of the literature, which included 
internet search and review of Up To Date data base, clearly 
indicated that nausea could be part of the symptom complex in 
persons suffering from irritable bowel syndrome.  
Furthermore, irritable bowel syndrome was listed as well as 
an etiology for nausea and vomiting.  Therefore, the examiner 
stated that in an individual with irritable bowel syndrome, 
which was a chronic syndrome of recurrent symptoms, which 
includes nausea, it would seem likely that any chronic nausea 
would at least as likely as not be due to the irritable bowel 
syndrome.

In short, the veteran's complaints of chronic nausea are a 
symptom of his already service-connected irritable bowel 
syndrome.  A claimant may not be compensated twice for the 
same symptomatology.  38 C.F.R. § 4.14; see Brady, supra.  
The rating schedule does not contain a Diagnostic Code for 
chronic nausea as a separate and distinct disability.  See 
38 C.F.R., Part 4.  Moreover, the veteran's irritable bowel 
syndrome is evaluated pursuant to Diagnostic Code 7319, which 
includes abdominal distress - which would clearly include 
chronic nausea - as part of the rating criteria.  38 C.F.R. 
§ 4.114.  Consequently, an award of service connection for 
chronic nausea would be in violation of the prohibition 
against pyramiding.  Accordingly, this claim must be denied.

III.  Applicability of 38 U.S.C.A. § 1154(b)

As an additional matter, the Board notes that the record 
indicates the veteran received the Combat Action Ribbon, 
which reflects he engaged in combat while on active duty.  
The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, as detailed above, 
the veteran's service connection claims were not denied on 
the basis of what he contended occurred during active 
service.  Rather, his claims were denied because the 
preponderance of the competent medical evidence is against a 
finding that the claimed disabilities are related to service 
(periodontal condition, candidiasis/eczema, GERD, tinnitus) 
or an award of service connection would be in violation of 
the prohibition against pyramiding found at 38 C.F.R. § 4.14 
(chronic nausea).  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) would provide no additional benefit to the veteran 
in the instant case.  See Brock v. Brown, 10 Vet. App. 155, 
162 ("reduced evidentiary burden provided for combat 
veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  Thus, even with the provisions of 38 U.S.C.A. 
§ 1154(b), there must be competent medical evidence of both a 
current disability and a causal nexus to service for service 
connection to be warranted.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
except for the claim for service connection for PTSD .  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See Gilbert, 1 Vet. App. at 54; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for paresthesia of the 
left inferior alveolar nerve, post extraction of tooth number 
17, currently evaluated as 10 percent disabling.

Entitlement to service connection for periodontal condition, 
claimed as loss of bone tissue of the right jaw involving 
tooth number 31, claimed as due to extraction of tooth number 
32, is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for candidiasis/eczema, 
claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for chronic nausea is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs








